DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a corrected notice of allowance on the merits on patent application 16/654009, attorney docket 87268-US-PA. Application is assigned an effective filing date of 6/4/2019 based on Taiwanese application 108119337 filing date, and applicant is AU OPTRONICS CORPORATION.  New claims 13 and 14 have been added for rejoinder. Claims 1-7, 13, and 14 are pending and are considered below.

Allowable Subject Matter

Claims 1-7, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or make obvious an LED frame with four electrode pads, two of which supply a Vdd power signal through a second  transistor, and two of which connect to a Vss shared line, arranged and connected to an LED as recited in claim 1.
Claims 2-7, 13, and 14 depend from claim 1 and share the novel features of claim 1.
Claims 13 and 14 are copies of original claims 8 and 9, which depended from claim 1 and were restricted as a separate species.  The claims were improperly cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JOHN A BODNAR/           Examiner, Art Unit 2893